Citation Nr: 1549738	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-21 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to a bilateral hip condition.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Additional evidence was added to the claims folder in October 2015, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he was negligently treated for a back condition by VA that resulted in bilateral hip problems that led to hip replacement surgeries.  Specifically, the Veteran testified that he feels the bilateral hip condition was caused or aggravated by the use of steroids on his back.  He also testified that his current back problems are a result of or aggravated by his bilateral hip condition.  A private physician from Moore Orthopedics has opined that the Veteran had been misdiagnosed as having a back problem when "it was his hips all along."  This opinion is in a record dated in November 2009 shortly after the Veteran underwent hip replacement surgery.  However, the opinion does not contain any rationale the Board can use to base a decision.

There is a VA examiner's opinion dated in November 2010 that provides the following: "It is therefore my impression that it is more likely than not that there was no malfeasance here.  That because the steroids were used short-term the likelihood of a complication typically associated with chronic use was extremely small and certainly in my opinion treatment was appropriate."

However, at the Board hearing, the Veteran and his representative testified that the Veteran underwent more steroid treatment than is evidenced by VA records currently in his file.  He testified that he was also sent to the Pain Management Clinic to receive further steroid treatment that was not considered by the examiner or the RO.  There are records from other VA and private treatment facilities in the claims file, but none from the Pain Management Clinic.  Therefore, steps should be taken to obtain these records, if in existence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back or hip complaints since 2007, including Pain Management Clinic.  After securing the necessary release, obtain these records.  If additional records are not obtained, the RO should document the steps that were taken and determine whether additional steps would be futile.

2.  Then, forward the claims folder to an appropriate VA examiner to assess the current nature and likely etiology of the Veteran's bilateral hip and back conditions.

Based on the review of the record, the examiner is asked to state an opinion as to whether any hip or back disability was caused or permanently worsened by VA treatment.

The examiner should provide a discussion of the opinion from the physician at Moore Orthopedics dated in November 2009 that the hip condition was related to a misdiagnosis of a back condition.  The examiner should also document the total amount of steroid injections the Veteran received and whether it is related to his bilateral hip condition.

With respect to any hip or back condition that was caused or worsened by the VA procedure, the examiner should state an opinion as to whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or to an event that was not reasonably foreseeable.

A complete rationale should be fully discussed for all opinions provided, with specific reference to the evidence of record where appropriate.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the physician is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the physician should so state and explain why this is so.  In addition, the physician should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the above action, the claim must be readjudicated.  If any issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

